DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined below.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 17 is objected to because of the following informalities:  The word “at” is repeated twice consecutively in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180259962 A1 (“Junkins”).

As per Claim 1, Junkins discloses a structure for joining two or more robots to work in concert on a task, said structure comprising:
a frame (see ¶ 20—“payload platform 100”; Fig. 1); and
an interface for joining said frame to two or more robots (see ¶ 20—“A castor assembly 102 is attached at each vertex of the payload platform 100”; Fig. 1).
Examiner asserts that each of the three castor assembles depicted in Fig.1 are robots joined together by the payload platform 100 which acts as the frame.

As per Claim 2, Junkins further discloses wherein said frame comprises a plurality of bracket arms (see Fig. 1).

As per Claim 3, Junkins further discloses wherein said frame further comprises a hub from which the plurality of bracket arms extend (see Fig. 1).

As per Claim 4, Junkins further discloses wherein said interface is a plurality of interfaces, each of said plurality of interfaces configured to connect to one of the two or more robots (see Fig. 1).

As per Claim 5, Junkins further discloses wherein each of said plurality of interfaces is positioned at a distal end of a bracket arm of said frame (see Fig. 1).

As per Claim 6, Junkins further discloses at least one wire or cable house by said frame (see ¶ 20—“castor assemblies 102(a), 102(b), and 102(c) may receive power from an external power source such as, for example, a payload disposed on the payload platform 100”).

As per Claim 7, Junkins further discloses wherein the at least one wire or cable is configured to provide at least one of communication, control, or power signal to the two or more robots joined to said frame (see ¶ 20—“castor assemblies 102(a), 102(b), and 102(c) may receive power from an external power source such as, for example, a payload disposed on the payload platform 100”).

As per Claim 8, Junkins further discloses wherein said frame is tubular (see Fig. 1).

Claim 9, Junkins further discloses wherein said interface provides connection for power and control signals to the two or more robots (see ¶ 20—“castor assemblies 102(a), 102(b), and 102(c) may receive power from an external power source such as, for example, a payload disposed on the payload platform 100”).

As per Claim 10, Junkins further discloses wherein said interface is configured to pivotally connect to the two are more robots (see ¶ 20—“castor assembly pivot point”).

As per Claim 11, Junkins further discloses wherein said frame supports a power source for powering the two or more robots (see ¶ 20—“castor assemblies 102(a), 102(b), and 102(c) may receive power from an external power source such as, for example, a payload disposed on the payload platform 100”).

As per Claim 17, Junkins discloses a robotic system comprising:
a frame having a plurality of bracket arms extending from a hub, a distal end of each bracket arm having at least one of a plurality of interfaces (see ¶ 20—“payload platform 100”; Fig. 1); and
two or more robots each joined to said frame at least one of the plurality of interfaces (see Fig. 1).

As per Claim 18, Junkins further discloses remote-control device for controlling said two or more robots (see ¶ 25—“castor assemblies…are coupled to a control unit…receives a command related to a desired motion”).

As per Claim 19, Junkins further discloses an attachment device connected to the hub of said frame (see ¶ 20—“vertex”)  Examiner notes that the vertex acts as an attachment device to attach the payload platform to the castor assemblies.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200393865 A1 (“Parazynski”).

As per Claim 12, Parazynski further discloses a remote-control device for control of at least one robot, said remote control comprising:
at least one of a smartphone, tablet, or computer (see ¶ 79—“smartphone”); and
a pedestal base connected to said at least one of a smartphone, tablet, or computer, via a pivot connection (see ¶ 43—“gimbal can be mounted in a base”; ¶ 79—“base…smartphone…joystick”).

As per Claim 13, Parazynski further discloses wherein the pivot connection of said pedestal base is spring biased to return to a center position (see ¶ 43—“gimbal can be mounted in a base”; ¶ 44—“gimbal…biased by springs”).

As per Claim 14, Parazynski further discloses wherein said pedestal base operates as a joystick (see ¶ 67—“joystick”).

As per Claim 15, Parazynski further discloses wherein physical movement of said at least one smartphone, tablet, or computer on said pedestal base provides operation commands to the at least one robot being controlled by said remote-control device (see ¶ 43—“gimbal can be mounted in a base”; ¶ 79—“base…smartphone…joystick”; ¶ 78—“robotics”).

As per Claim 16, Parazynski further discloses multiple remote-control devices for control of one robot with multiple functions (see ¶ 79—“joystick…secondary controls”).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/
Primary Examiner, Art Unit 3666